Citation Nr: 0632429	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  05-00 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for residuals of post 
surgical right inguinal hernia, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION


The veteran served on active duty from July 1969 until March 
1971.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from an October 2004 
rating decision of the VA Regional Office (RO) in Roanoke, 
Virginia that denied an evaluation in excess of 10 percent 
for right inguinal hernia scar.  


REMAND

The veteran asserts that his service-connected right inguinal 
hernia has recurred, is more disabling that the currently 
assigned disability evaluation, and warrants a higher rating.  
In the substantive appeal received in November 2004, he 
related that his hernia bulged when he stood or walked too 
long, and that he would require surgery in the future.  The 
appellant was most recently examined for VA compensation and 
pension purposes in April 2004.

The veteran's contentions that his service-connected hernia 
is recurrent signals an increase in severity of that 
condition as he currently receives compensation only for scar 
residuals of such.  The United States Court of Appeals for 
Veterans Claims (Court) has held that when a veteran alleges 
that his service-connected disability has worsened since the 
last evaluation, a new examination may be required to 
evaluate the current degree of impairment.  This is 
particularly indicated if there is no additional medical 
evidence which addresses the level of impairment of the 
disability since the previous examination. See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to 
a new examination after a two-year period between the last VA 
examination and the veteran's contention that the pertinent 
disability had increased in severity).  No additional medical 
evidence showing the degree of impairment since the previous 
examination is of record in this case. Therefore, another VA 
examination is warranted.

Additionally, the veteran states that he receives treatment 
for the hernia condition at the VA facility in Hampton, 
Virginia.  The record reflects that the most recent clinical 
entry is dated in April 2003.  Consequently, any ensuing VA 
clinical data should be requested and associated with the 
claims folder.  

Accordingly, the case is remanded to the RO for the following 
actions:

1. All VA clinical records dating from 
May 2003 should be retrieved from the 
Hampton, Virginia VA facility and 
associated with the claims folder.  

2.  Following a reasonable period of 
time for receipt of the above 
information, the veteran should be 
afforded a VA examination to determine 
the current status of his service-
connected hernia...  The claims folder 
and a copy of this remand should be 
made available to the examiner for 
review prior to the examination.  All 
necessary tests and studies should be 
conducted.  The examiner should 
indicate whether a recurrent hernia is 
present, and if so, whether it is 
reducible or supported by truss.  With 
respect to residual scarring from the 
inguinal hernia operation, the examiner 
should describe the location of the 
scar, and respond to each of the 
following questions: (a) Is the scar 
superficial (not associated with 
underlying soft tissue damage) or deep 
(associated with underlying soft tissue 
damage)?  (b) Does the scar cause 
limited motion?  (c) What is the area, 
in square inches or square centimeters, 
covered by the scar?  (d) Is the scar 
unstable (productive of frequent loss 
of covering of skin over the scar)?  
(e) Is the scar painful on examination?  
(f) Is the scar otherwise productive of 
limitation of function of the affected 
part?  If so, identify the limitation 
of function caused by the scar.

3.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, 
the appellant should be provided with a 
supplemental statement of the case and 
afforded an opportunity to respond.  
Thereafter, the claims folder should be 
returned to the Board for further 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



